Citation Nr: 1429393	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.  

2.  Entitlement to a higher initial rating for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling. 

3.  Entitlement to a higher initial rating for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an April 2011 rating decision, the RO assigned a 100 percent disability evaluation for the Veteran's service-connected atherosclerotic heart disease and granted Dependents' Educational Assistance under Chapter 35.  In February 2013, the RO issued a rating decision granting service connection for peripheral neuropathy of the left lower extremity.  All of these claims had previously been on appeal after being denied by the RO's May 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective dates assigned, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In January 2011, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in July 2013, he withdrew his hearing request. 


FINDINGS OF FACT

1.  As a result of his diabetes mellitus with erectile dysfunction, the Veteran has to restrict his diet and take insulin and oral medications; he is not, however, additionally required to regulate his activities.

2.  Erectile dysfunction has manifested with loss of erectile power, but without visible deformity of the penis.

3.  The Veteran's peripheral neuropathy affecting the bilateral upper extremities has manifested with no more than subjective complaints of pain, weakness, numbness that is productive of mild, incomplete paralysis.

4.  The Veteran's peripheral neuropathy affecting the right lower extremity is productive of mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, DC 7913 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8515 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8515 (2013).

4.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the Veteran's claims for peripheral neuropathy of the bilateral upper extremities and the right lower extremity, the appeal arises from his disagreement with the initial evaluations following the grant of service connection.  Once the benefit is granted, the claim is substantiated and additional notice is not required.  

Regarding the Veteran's claim for a higher rating for diabetes mellitus with erectile dysfunction, a letter of March 2010 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Further, the letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

These claims were subsequently readjudicated, most recently in a February 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records and private medical records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in May 2010 and June 2012; the record does not reflect, and the Veteran has not argued, that any of the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Diabetes Mellitus 

The Veteran is currently rated at 20 percent disabling for diabetes mellitus with erectile dysfunction.  He seeks a higher rating. 

According to Diagnostic Code (DC) 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent is met if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.

The Veteran was afforded a VA examination in May 2010.  He reported weekly episodes of high blood sugar reactions; episodes of low blood sugar were denied.  He also stated that he was on a restricted diet of low sugar, carbohydrates and salt.  The Veteran used oral medication and insulin on a daily basis.  He saw a diabetic care provider every 3 months.  He denied weight loss or gain since his last examination.  The examiner determined that no restriction of activities was required for control of the Veteran's diabetes.  Night vision problems were noted, but the eye was normal, with no diagnosis provided.  Erectile dysfunction was noted, however intercourse was possible with medication and the Veteran declined a physical inspection of his genitalia.

The Veteran was afforded a VA examination in June 2012.  It was noted that the Veteran managed his diabetes mellitus by a restricted diet and prescribed oral hypoglycemic agents.  He reported that he visited his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions.  The report indicates that the Veteran did not require regulation of activities as a part of his medical management for his diabetes.  No ketoacidosis or hypoglycemia hospitalizations were noted over the past 12 months.  There was strength or weight loss attributed to his diabetes mellitus.  The Veteran declined a physical examination of his genitalia; however, he reported normal anatomy with no testicular deformity or abnormality.

VA medical records reflect use of oral hyperglycemic agents and insulin, for treatment of the Veteran's diabetes.  An August 2012 VA treatment records shows that the Veteran was well-nourished, active and had no acute complaints.  None of the VA treatment records show that he was instructed by a medical professional to avoid strenuous occupational and recreational activities to control his diabetes.

The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met.  The criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The medical evidence of record demonstrates that the Veteran's diabetes mellitus is treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating.  The medical evidence of record, however, fails to reflect that the Veteran's diabetes mellitus requires regulation of his activities, as required for a higher 40 percent rating.  As such, the evidence is against the assignment of an evaluation higher than 20 percent for the diabetes mellitus under DC 7913.

Erectile Dysfunction 

The Veteran's erectile dysfunction has been rated as noncompensable since the grant of service connection.  

Erectile dysfunction is rated analogously under DC 7522 for "deformity of the penis with loss of erectile power."  38 C.F.R. § 4.115b, DC 7522. 

A 20 percent evaluation is the only compensable rating assignable under this diagnostic code.  In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and there must be evidence of loss of erectile power.  Id.

The evidence demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  No evidence of any penis removal or penis removal of glans, or testis atrophy or removal, is present either.  38 C.F.R. § 4.115b, Diagnostic Codes 7520-7524 (2013).  The Veteran is already in receipt of special monthly compensation under the provisions of 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ. 

Given the absence of any deformity of the penis, the weight of the evidence is therefore against the claim and a separate, compensable schedular rating for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).

B.  Peripheral Neuropathy

The Veteran is currently rated at 10 percent disabling for peripheral neuropathy of the left and right upper extremities and 10 percent disabling for peripheral neuropathy of the right lower extremity.  He seeks higher ratings. 

The service-connected peripheral neuropathy of the left and right upper extremities are each currently rated at 10 percent, under 38 C.F.R. § 4.124a, DC 8515.  DC 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent evaluation is warranted for moderate, incomplete paralysis of the minor hand, and a 30 percent disability evaluation is contemplated for moderate, incomplete paralysis of the major hand.  A 40 percent evaluation is warranted for severe, incomplete paralysis of the minor hand, and a 50 percent evaluation is contemplated for severe, incomplete paralysis of the major hand.  A 60 percent evaluation is contemplated for complete paralysis of the minor hand, and a 70 percent evaluation is contemplated for complete paralysis of the major hand.  38 C.F.R. § 4.124a, DC 8515. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  The Veteran in this case is right-handed. (See, June 2012 VA Examination Report). 

The service-connected peripheral neuropathy of the right lower extremity is currently rated under 38 C.F.R. § 4.124a, DC 8520.  This Code section assigns ratings based upon complete or incomplete paralysis of the lower extremities.  Under DC 8520 when there is incomplete paralysis of the sciatic nerve a 10 percent rating is assigned for mild impairment, a 20 percent rating is assigned for moderate impairment, a 40 percent rating is assigned for moderately severe impairment, and a 60 percent rating is assigned for severe impairment with marked muscular atrophy. An 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

Words such as "mild", "moderate", "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  


Left Upper Extremity and Right Upper Extremity

A private medical report dated in January 2010 shows that the Veteran had progressive numbness in his hands.  

At a VA examination in May 2010, the Veteran's bilateral upper extremity motor function, to include muscle strength, fine motor control and muscle tone, were normal.  The Veteran's bilateral radial pulse of extremity, tricep, bicep and brachioradialis reflexes were normal.  The Veteran's bilateral sensory functions were described as neuritis.  The Veteran's pinprick test and temperature test for his left upper extremity were abnormal.  His pinprick test and temperature test for his right upper extremity were normal.  The Veteran's vibratory sense test was abnormal for his left upper extremity and normal for his right upper extremity.  His two point discrimination tests were abnormal, bilaterally.  The color of the extremities was normal and no ulceration was present.

The Veteran was afforded a VA examination in June 2012.  Upon examination, the symptoms in bilateral upper extremities included mild paresthesias and/or dysesthesias and moderate numbness.  No pain was noted.  The Veteran had less strength than normal with regard to bilateral elbow flexion, wrist flexion, wrist extension, grip and pinch.  All findings were 4/5, bilaterally.  Deep tendon reflexes were normal in the biceps and brachioradiali, bilaterally.  Deep tendon reflexes were decreased in the bilateral triceps.  The Veteran suffered from decreased light touch, position sense, vibration sensation and cold sensation, bilaterally.  No muscle atrophy or trophic changes were present.  The examiner determined that there was mild, incomplete paralysis affecting the radial nerve of the left and right upper extremities.  

Based upon the evidence, the Board finds that the initial assignment of a 10 percent rating for each upper extremity is proper under 38 C.F.R. § 4.124a, DC 8515.  The objective findings of only decreased, but not absent sensation, as well as normal muscle function, are indicative of no more than mild neurologic impairment.  None of the VA examinations or clinical evaluations showed muscle atrophy in the right lower extremity.  And the June 2012 VA examiner characterized the peripheral neuropathy as mild.  In addition, although there is evidence of decreased sensation to light touch, sensations and pain, the evidence does not reflect a moderate degree of functional impairment from peripheral neuropathy in either upper extremity.  In the absence of more severe neurologic impairment, the criteria for higher ratings are not met as it relates to either the left and right upper extremity.

Right Lower Extremity

A private medical report dated in January 2010 shows that the Veteran complained of some numbness in his bilateral lower extremities.  Upon examination, no clubbing was present and no lower extremity edema was found.  The examiner noted lower extremity numbness with good pulses.  The examiner suspected that the symptoms were predominantly due to diabetic neuropathy.  

A February 2010 VA treatment note shows that sensory examination of the feet was normal.

At a VA examination in May 2010, the Veteran's right lower extremity motor function, to include muscle strength, fine motor control and muscle tone, was normal.  The Veteran's dorsalis pedis pulse, posterior tibial pulse, patellar reflex and Achilles reflexes were normal.  The Veteran's right lower sensory function test showed pinprick, temperature, vibratory sense, and two point discrimination tests were decreased, and thus abnormal.  The color of the right lower extremity was normal and no ulceration was present.  There was no atrophic skin or loss of hair. 

At a VA examination in June 2012, the Veteran's right lower extremity peripheral neuropathy symptoms consisted of mild intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness.  Right knee extension, knee flexion, ankle plantar flexion and ankle dorsiflexion were all 4/5 (i.e. less strength than normal).  There was decreased light touch to his right knee and right ankle.  Light touch sensation to his right foot was absent.  Position sense and vibration sensation were absent and cold sensation was decreased.  The examiner determined that there was mild, incomplete paralysis affecting the sciatic nerve of the right lower extremity.  

Given this evidence, the Board finds the 10 percent rating currently assigned to be proper.  To warrant a 20 percent rating under Diagnostic Code 8520, the Veteran's peripheral neuropathy would have to result in moderate incomplete paralysis.  Here, however, the Veteran's peripheral neuropathy has resulted in no functional loss in his right lower extremity.  While sensory function is somewhat decreased, motor function is normal.  None of the VA examinations or clinical evaluations showed muscle atrophy in the right lower extremity.  And the June 2012 VA examiner characterized the peripheral neuropathy as mild.  In the absence of more severe neurologic impairment, the Board finds that his peripheral neuropathy of the right lower extremity more closely approximates the mild incomplete paralysis described by the 10 percent rating rather than the moderate paralysis required for a 20 percent rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's service-connected disabilities.  The diabetes mellitus manifests with the need for insulin, oral medications and a restricted diet.  The diabetic complication of peripheral neuropathy affecting the bilateral upper extremities and the right lower extremity manifested with pain, decreased strength and sensation, but no more than mild incomplete paralysis overall in the upper extremities and right lower extremity.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate his disabilities and referral for consideration of extraschedular rating is not warranted. 

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is no evidence of unemployability due to the Veteran's service-connected diabetes and peripheral neuropathy disabilities, the question of entitlement to a TDIU is not raised.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A higher rating for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling, is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied. 

An initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


